Citation Nr: 1640897	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-34 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from March 1974 to August 1976, April 1980 to July 1980, January 1981 to December 1981, and March 1982 to May 1988.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's claim on the merits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In addition, in a November 2010 notice of disagreement, the Veteran argued that his sleep apnea may be caused by his service-connected PTSD.  Alternatively, the Veteran asserts his sleep apnea was incurred in service as he snored during service.  The Veteran referred to multiple articles which suggest a link between PTSD and sleep apnea.  As the Veteran has not been provided a VA examination for his claim, the Board finds a remand for a VA examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records related to the Veteran's sleep apnea and associate these copies with the claims folder.

2.  Thereafter, schedule the Veteran for a VA sleep apnea examination.  The claims folders must be thoroughly reviewed by the examiner.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its clinical onset during active service or is related to any incident of service.  

(b)  If the examiner determines that the Veteran's sleep apnea is not related to his active service, he/she should provide opinions as to the following questions:

(i)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused by his PTSD.

(ii)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was aggravated by his PTSD.

Any opinion expressed must be accompanied by a complete rationale.  

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




